DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
In Claim 1, “the compute unit is 10configured to perform” should read “wherein the compute unit is 10configured to perform”.  
In Claim 1, “an IQ demodulator of the receiver is configured to” should read “wherein an IQ demodulator of the receiver is configured to”.
In Claim 7, “the receive antenna is configured to” should read “wherein the receive antenna is configured to”.
In Claim 7, “the compute unit is 10configured to perform” should read “wherein the compute unit is 10configured to perform”.  
In Claim 7, “an IQ demodulator of the receiver is configured to” should read “wherein an IQ demodulator of the receiver is configured to”.
In Claim 9, the clause “The vital sign sensing system in accordance with claim 7” should be followed by a comma.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Non-Patent Literature (NPL) to Peng et al (“A Novel Active/Passive Dual-Mode Sensing Technique for Detecting Vital Signs”, cited in applicant IDS filed 04/16/2020 , hereinafter Peng).
Regarding the claims, Peng discloses 
1. A vital sign sensing method comprising steps of: 
transmitting a transmitted signal to a subject by using a transmitter (“The transmitted communication signal of any wireless communication device is scattered by the human body…”, Section II-A; therefore the signal must have been transmitted to the human body); 
receiving a reflected signal reflected from the subject as a received signal 5by using a receiver (“…and then received by the transmitting device or other wireless communication devices.”, Section II-A), an IQ demodulator of the receiver (“The modulation, demodulation, and EVM algorithms were executed by using NI LabVIEW”, Section III; NI LabView was on the NI USRP2900 which also had the transmitter and the receiver, Section III-A) is configured to demodulate the received signal to obtain a demodulated in-phase signal and a demodulated quadrature-phase signal (“During the demodulation process in the communication system, the baseband processor samples the IRx(t) and QRx(t) vectors”, Section II-B; “IRx(t)… and… QRx(t)…represent the demodulated [in-phase] and [quadrature-phase] signals, respectively”, Section II-B); and 
receiving the demodulated in-phase signal and the demodulated quadrature-phase signal (“the baseband processor samples the IRx(t) and QRx(t) vectors according to the current symbol rate of the system”, Section II-B) by using a compute unit (the NI USRP2900), the compute unit is 10configured to perform an error vector magnitude (EVM) algorithm (“The modulation, demodulation, and EVM algorithms were executed by using NI LabVIEW”, Section III) on the demodulated in-phase signal and 
2. The vital sign sensing method in accordance with claim 1, wherein the EVM algorithm comprises steps of:  15mapping the demodulated in-phase signal and the demodulated quadrature-phase signal to a constellation diagram by using the compute unit to obtain an ideal vector and an error vector (See Fig. 2); and calculating a phase variation signal according to the ideal vector and the error vector (“The phase variation θd that is caused by the respiration and the heartbeat is then found by dividing the magnitude of the error vector by the magnitude of the ideal vector”, Section II-B; See Equation 16) by using the compute unit (“The … EVM algorithms were executed by using NI LabVIEW”, Section III).  
203. The vital sign sensing method in accordance with claim 2, wherein the compute unit is configured to perform a spectrum analysis (Fig. 5; “Filtering the noise through a digital dual bandpass filter…”, Section III-A; both normalizing the spectrum and the filtering can be considered “spectrum analysis” under broadest reasonable interpretation) on the phase variation signal to extract the vital-sign signal (“…yields the signals of the respiration and the heartbeat, which are clearly displayed in the normalized spectrum”, Section III-A).
4. The vital sign sensing method in accordance with claim 2, wherein the compute unit utilizes equations as follows to map the demodulated in- 25phase signal and the demodulated quadrature-phase signal to the constellation diagram 

    PNG
    media_image1.png
    121
    359
    media_image1.png
    Greyscale

(this is exactly equations 14 and 15, respectively)
13where ARx,i (t) is the ideal vector, ΔARx,i (t) is the error vector (“The magnitudes of the ideal vector and the error vector are, respectively… ARx,i (t)…and ΔARx,i (t)”, Section II-B), IRx,i (t) is an instantaneous in-phase ideal vector, QRx,i (t) is an instantaneous 5quadrature-phase ideal vector (“The ideal Rx,i (t)…and QRx,i (t)”, Section II-B), ΔIRx,i(t) is an instantaneous in-phase error vector, ΔQRx,i (t) is an instantaneous quadrature-phase error vector (“The instantaneous I-phase and Q-phase error vectors are, respectively… ΔIRx,i(t)…and ΔQRx,i (t)”, Section II-B), the instantaneous in-phase ideal vector and the instantaneous in-phase error vector are sampled from the demodulated in-phase signal, and the instantaneous quadrature-phase ideal vector and the instantaneous 10quadrature-phase error vector are sampled from the quadrature-phase signal (“During the demodulation process in the communication system, the baseband processor samples the IRx(t) and QRx(t) vectors according to the current symbol rate of the system”, Section II-B; also see Fig. 2; the instantaneous ideal and error vectors come from the measured vector for both in-phase and quadrature vectors).

    PNG
    media_image2.png
    65
    253
    media_image2.png
    Greyscale
5. The vital sign sensing method in accordance with claim 4, wherein a calculation of the phase variation signal is represented as follows:   
(This is exactly equation 16)
15where θd (t - Τ2) is the phase variation signal (“The phase variation θd…”, Section II-B), and T2 is a propagation time between the receiver and the subject (“ Τ2 is the propagation time between the person and the receiver”, Section II-B).  
6. The vital sign sensing method in accordance with claim 1, wherein the transmitted signal from the transmitter is a wireless communication signal (“The transmitted communication signal of any wireless communication device…”, Section II-A).  
7. A vital sign sensing system comprising:  
20a transmitter (“the transmitter … of the USRP…”, Section III-A)  configured to transmit a transmitted signal to a subject (“The transmitted communication signal of any wireless communication device is scattered by the human body…”, Section II-A; therefore the signal must have been transmitted to the human body);; 
Rx(t) and QRx(t) vectors”, Section II-B; “IRx(t)… and… QRx(t)…represent the demodulated [in-phase] and [quadrature-phase] signals, respectively”, Section II-B); and 
a compute unit coupled to the receiver (the NI USRP2900 has the transmitter, receiver, and can perform EVM functionality) for receiving the demodulated in- phase signal and the demodulated quadrature-phase signal (“the baseband processor samples the IRx(t) and QRx(t) vectors according to the current symbol rate of the system”, Section II-B), the compute 5unit is configured to perform an EVM algorithm (“The modulation, demodulation, and EVM algorithms were executed by using NI LabVIEW”, Section III; NI Labview is on the NI USRP2900) on the demodulated in- phase signal and the demodulated quadrature-phase signal to extract a vital-sign signal of the subject (“The EVM algorithm …can… [extract] vital-sign signals from the demodulated signal”, Section II-A).  
8. The vital sign sensing system in accordance with claim 7, wherein the transmitter and the receiver are installed in a same communication device (“Both the transmitter and the receiver of the USRP…”, Section III-A) 10or installed in different communication devices.  
10.The vital sign sensing system in accordance with claim 7, wherein the transmitted signal from the transmitter is a wireless communication signal (“The transmitted communication signal of any wireless communication device…”, Section II-A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Non-Patent Literature (NPL) to Husen et al (“Indoor Human Localization with Orientation using WiFi Fingerprinting”, hereinafter Husen)
Regarding Claim 9, Peng discloses the vital sign sensing system in accordance with claim 7 comprising a plurality of transmitters, a plurality of receivers, a plurality of compute units (see Fig. 1; a Wi-Fi AP, a mobile phone, and a laptop all each have a transmitter, receiver, and compute unit, respectively) and a signal processor (the NI USRP2900, Section III-A), wherein the compute units are electrically connected to the receivers (each device has both a compute unit and a receiver), respectively, for receiving demodulated in- 15phase signals and demodulated quadrature-phase signals from the receivers (these devices are capable of this functional language claimed) and configured to perform the EVM algorithm (“The modulation, demodulation, and EVM algorithms were executed by using NI LabVIEW”, Section III; this computer program can be run on a laptop or a phone) on the demodulated in-phase signals and the demodulated quadrature-phase signals to obtain vital-sign signals of the subject (“The .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Horng et al (US 2012/0209087 A1) which discloses a wireless radio system capable of sensing vital signs using a demodulated signal.
See Levy et al (US 2015/0366468 A1), which discloses a system for monitoring hemodynamics based on in-phase and quadrature components of a modulated signal.
See the Non-Patent Literature (NPL) to Wang et al (“Human Respiration Detection with Commodity WiFi Devices: Do User Location and Body Orientation Matter?”), which discloses the effect of body orientation on the sensing of human respiration with WiFi devices.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN E. COOPER/Examiner, Art Unit 3791       

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791